Citation Nr: 1420321	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for painful joints, to include polyarthralgia, as secondary to gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to October 1988 and from August 1990 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

These matters were previously remanded by the Board in February 2012 for further procedural development, to include a VA examination.

In December 2012, the Veteran provided additional evidence after the November 2012 Supplemental Statement of the Case (SSOC).  However, following the SSOC the Veteran submitted a waiver of RO review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has gout.

2.  The preponderance of the evidence is against a finding that the Veteran's painful joints are related to a disease, injury, or event in service, to include any service-connected disability.





CONCLUSIONS OF LAW

1.  Gout was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

2.  Painful joints were not incurred in or aggravated by service and are not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter in February 2012, instructing the RO to: (1) contact the Veteran and request information regarding all treatment he received for gout or painful joints since service, and obtain any identified records; (2) schedule the Veteran for a VA examination to determine the etiology of any current gout and/or painful joints; and (3) readjudicate the matter.

VA contacted the Veteran requesting information on additional treatment in a February 2012 letter and the record does not indicate that the Veteran identified any additional treatment.  The Veteran was scheduled for and attended a March 2012 VA examination to determine the extent and etiology of his claimed gout and painful joints.   VA readjudicated the matter in a November 2011 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a March 2008 letter of the evidence and information necessary to substantiate his claims on both a direct and secondary basis, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the July 2008 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in March 2012.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for Gout

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from gout, which is a result of his active duty military service.  More specifically, the Veteran asserts that he has suffered from joint pain and symptoms of gout since his military service.  The Veteran filed his claim in March 2008.

VA treatment records indicate that he was treated for some symptoms consistent gout in March 2008, and he did have one episode of elevated uric acid with foot pain.  The Veteran was prescribed a urate lowering agent, probencid.

However, the Veteran's March 2012 VA examiner opined that the Veteran did not have gout in March 2008 and has not suffered from gout at any time since then.  The examiner provided the following rationale:

The Veteran has never had the symptoms of gout which include swelling, joint effusion, joint stiffness, erythema and warmth.  He did have one episode of elevated uric acid with foot pain and no indication of other gouty symptoms (3/17/2008).  At that time he was put on a urate lowering agent - Probencid and has [not had] other incidents of elevated uric acid.  Even with being on a urate lowering agent gout usually reoccurs 62%, 78% and 84% of the time during the first, second and third year after the first attack.  There is no documentation of reoccurrence of gout.  He only complains of multiple painful joints and no hot tender swollen joints. 

The examiner concluded that "the Veteran currently has no gout and has had no symptoms since [March 2008]."  

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for gout must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In reaching this conclusion, the Board has no reason to question that the Veteran experiences joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, it is these complaints that have led to his diagnosis of polyarthralgia.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of gout is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has gout are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that gout has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.

IV.  Service Connection for Painful Joints, to Include Polyarthralgia

The Veteran contends that his claimed painful joints are secondary to gout.  The same criteria for service connection as delineated above apply.  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that, as previously discussed, the Veteran is not service-connected for gout.  As a result, service connection secondary to gout is not warranted.  The March 2012 VA examiner elaborated and explained that the Veteran was diagnosed with chronic musculoskeletal pain syndrome, polyarthralgia, by a VA rheumatologist in January 2011.  "The Veteran's polyarthralgia is subjective joint pain with no swelling or inflammation while gout is an inflammatory process with swelling, erythema and tenderness.  The polyarthralgia is not due to or aggravated by gout."

To the extent that the Veteran has alleged that his painful joints or polyarthralgia are directly related to service, the Board notes that the Veteran's claim for entitlement to service connection for disability manifested by painful joints and due to an undiagnosed illness was previously denied in a September 2002 Board decision.  Nevertheless, the current examination shows that the Veteran's subjective joint pain complaints have been attributed to a diagnosis of polyarthralgia, or chronic musculoskeletal pain syndrome.  Thus, his complaints have been attributed to a diagnosed disability and are, therefore, not due to undiagnosed illness.  

As noted in the September 2002 decision and by the March 2012 VA examiner, the Veteran's service treatment records contain references to complaints of joint pain and related symptoms. These include a February 1986 contusion of the left thumb; a June 1986 painful right foot onset during a physical training run; an August 1986 painful left knee; a November 1987 painful left foot; a January 1988 pulled back muscle; a January 1992 diagnosis of retropatellar pain syndrome of the left knee; and a July 1993 low back strain.

Despite these complaints, a February 1994 examination found the Veteran's left knee and low back to be normal.  The examiner noted vague joint pain, but indicated that all joints were normal upon examination.  

Subsequent VA treatment records from March 1995 indicate the Veteran complained of joint pain.  The examiner noted arthralgias of unknown etiology.  X-rays indicated soft tissue fullness which might have been on the basis of edema, but there was no evidence of fracture or dislocation.  Joint spaces appeared normal.

Private medical records submitted by the Veteran for treatment between May and August 1995 make no reference to a diagnosis, complaint, or abnormal finding regarding the Veteran's joints.

At a June 1998 VA examination, the examiner took a full medical history of the Veteran.  The examiner noted a normal joint examination and concluded that no diagnoses could be made upon the Veteran's complaints, and that if the laboratory work was returned normal, there was nothing further to diagnose.

The Veteran's claims file was later reviewed by a VA examiner in October 1998.  The examiner confirmed that X-rays of the ankles, knees, and wrists taken in June 1998 were negative.  The examiner stated that the history, physical findings, and X-rays were normal.  The Veteran's rheumatoid factor was also negative.  The examiner concluded that there was no basis to make any diagnosis, and agreed with the June 1998 VA examiner.

The March 2012 VA examiner concluded that the Veteran's joint pain, currently diagnosed as polyarthralgia, was less likely than not related to his active duty service.  The examiner provided the following rationale:

According to the Veteran's SMR's and separation exam, all the Veteran's joint complaints during military service come after running or a joint trauma and involve not only pain but swelling and inflammation of only one joint and are increased with activity or weight bearing while his polyarthalgia according to VAMC exams can happen at rest and is not aggravated by activity and include multiple joints with the only complaint being pain.  Therefore it is less likely than not that the Veteran's polyarthralgia/chronic musculoskeletal pain syndrome is related to his military service to due to or aggravated by gout.

In conclusion, as the preponderance of the evidence does not support a finding that the Veteran's polyarthralgia is the etiologically related to active duty military service or another service-connected disability, service connection is not warranted.

In reaching this conclusion, as noted above, the Board has no reason to question that the Veteran experiences joint pain.  See Jandreau.  These complaints that have led to his diagnosis of polyarthralgia.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question of the etiology of his currently diagnosed polyarthalgia is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the etiology of his current subjective joint pain.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that his current polyarthalgia and associated complaints of joint pain are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Accordingly, service connection for painful joints, to include polyarthralgia is not warranted.  


ORDER


Entitlement to service connection for gout is denied.

Entitlement to service connection for painful joints, to include polyarthralgia, as secondary to gout is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


